                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI


NORMAN BROWN, et al.,                            )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )   No. 17-04082-CV-C-NKL
                                                 )
ANNE L. PRECYTHE, et al.,                        )
                                                 )
               Defendants.                       )
                                                 )
                                                 )
                               JUDGMENT IN A CIVIL CASE
       ___     Jury Verdict. This action came before the Court for a trial by jury.

       X       Decision by Court. This action came to trial or hearing before the Court.
               The issues have been determined and a decision has been made.


       IT IS ORDERED AND ADJUDGED that pursuant to the Declaratory and Injunctive

Relief Order (Sealed) fiiled on August 1, 2019, and the Declaratory and Injunctive Relief Order

(Redacted) filed on August 8, 2019, by the Honorable Nanette K. Laughrey, Court declares that

Defendants’ policies, procedures, and customs for JLWOP parole review violate the

Eighth and Fourteenth Amendments to the United States Constitution and Article I, Sections 10

and 21, of the Missouri Constitution. The Court orders Defendants to promptly implement the

procedures set forth in the Order.


Date: August 8, 2019                         PAIGE WYMORE-WYNN
                                             Clerk of Court

                                             s/ RENEA MATTHES MITRA
                                             By: Renea Matthes Mitra, Courtroom Deputy
